Citation Nr: 1045054	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-05 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to September 
1963.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
hearing loss.

During the course of the appeal, the Veteran's claims file was 
transferred to the RO in St. Louis, Missouri, which now has 
jurisdiction over this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

Upon review of the record, VA outpatient treatment records dated 
from August 2006 to September 2007, which includes an October 
2006 audiology note, are the only records associated with the 
Veteran's claims file.  The Veteran had a VA audiological 
examination in April 2008, and the VA examiner referred to the 
Veteran's VA outpatient treatment records dated from 2001 to 2006 
which are not associated with the claims file.  Specifically, the 
VA examiner noted a 2001 progress note which reports the 
Veteran's complaint of chronic hearing problems, a 2002 audiology 
examination at the VA Medical Center in Little Rock, Arkansas, 
which the audiologist reported a history of the Veteran's gradual 
progressive hearing loss "for many years," and a 2006 audiology 
examination in which the audiologist reported a gradual onset of 
hearing loss first noticed ten years earlier.  The VA examiner 
also referred to a pending audiogram or hearing test narrative 
report referred to in a December 1993 VA examination report.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that VA is on constructive notice of all documents 
generated by VA, even if the documents have not been made part of 
the record in a claim for benefits.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Thus, on remand, the Veteran's updated VA 
treatment records should be obtained.

The Veteran had a December 1993 VA examination relating to his 
service connection claims for respiratory and feet disabilities.  
The VA examiner also noted no clinical hearing loss and a pending 
audiological examination.  In April 2008, the VA examiner 
diagnosed the Veteran as having bilateral sensorineural hearing 
loss and concluded that "what contribution military noise 
exposure made, if any, is a matter of mere speculation."  He 
reported that, in order to resolve the issue of whether the 
Veteran's bilateral hearing loss could be ascribed to noise 
exposure during military service, review of the pending audiogram 
or hearing test narrative report referred to in the December 1993 
VA examination report and the VA outpatient treatment records 
from the VA Medical Center in Little Rock, Arkansas, might help.  

The Court has held that, when VA undertakes to provide a Veteran 
with an examination, that examination must be adequate for VA 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Court also has held that medical opinions using the "mere 
speculation" language, without more, generally are disfavored 
because they are inconclusive as to the origin of a disability.  
See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  The Court has explained that 
opinions which contain the "mere speculation" language, without 
more, amount to 'nonevidence' neither for nor against the claim 
because service connection may not be based on speculation or 
remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) 
(holding that a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty).  The Court recently held 
in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a 
medical examiner concludes that he or she is unable to provide a 
nexus opinion without speculation, this alone does not make the 
medical opinion inadequate; a medical opinion with such language 
may be adequate if the examiner sufficiently explains the reasons 
for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (noting that speculative opinion is not 
legally sufficient to establish service connection).  Before the 
Board can rely on an examiner's conclusion that an etiology 
opinion would be speculative, however, the examiner must explain 
the basis for such an opinion or the basis must otherwise be 
apparent in the Board's review of the evidence.  Cf. Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical 
opinion "must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions").  
Furthermore, VA must ensure that any medical opinion, including 
one that states no conclusion can be reached without resorting to 
speculation, is "based on sufficient facts or data."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it 
must be clear from either the examiner's statements or the 
Board's decision that the examiner has considered "all procurable 
and assembled data" by obtaining all tests and records that might 
reasonably illuminate the medical analysis.  See Daves v. 
Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this 
issue in doubt, it is the Board's duty to remand for further 
development.  Thus, on remand, the Veteran should be scheduled 
for an updated VA examination which addresses the contended 
etiological relationship between the claimed disability and 
active service without resorting to mere speculation.

Accordingly, this claim is REMANDED for the following actions:  
	
1.  Obtain all VA treatment records not 
currently associated with the claims file, to 
include all outstanding treatment records 
pertaining to the Veteran's hearing loss from 
the Eugene J. Towbin Healthcare Center in 
North Little Rock, Arkansas and the John L. 
McClellan Memorial Veterans Hospital in 
Little Rock, Arkansas.  Also obtain file the 
audiogram or hearing test narrative report 
pending at the time of the December 2003 VA 
examination.  A copy of any response(s), to 
include all records obtained, should be 
documented in the claims file and 
communicated to the Veteran.

2.  Thereafter, schedule the Veteran for 
appropriate VA examination to determine the 
nature and etiology of his bilateral hearing 
loss.  The claims file must be made 
available to the examiner for review.  
The examiner should be asked to provide an 
opinion as to whether it is at least as 
likely than not (i.e., a 50 percent or 
greater probability) that bilateral hearing 
loss, if diagnosed, is related to active 
service.  The examiner also should opine 
whether bilateral hearing loss, if 
diagnosed, was aggravated by active service 
beyond the normal progression of this 
disease.  A complete rationale should be 
provided for any opinion(s) expressed.  If 
the VA examiner concludes that an opinion 
cannot be offered without resorting to 
speculation, then he or she should explain 
why.

4.  Thereafter, readjudicate the claim of 
service connection for bilateral hearing 
loss.  If the benefits sought on appeal 
remain denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

